Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric Giles appeals the district court’s order denying his Fed. R. Crim. P. 33 motion for a new trial, which Giles filed pro se. We have reviewed the record and find no abuse of discretion in either of the identified bases for the district court’s ruling. See United States v. Robinson, 627 F.3d 941, 948 (4th Cir. 2010) (providing standard of review). Accordingly, we affirm for the reasons stated by the district court. See United States v. Giles, No. 3:09—cr-00203-RJC-DCK-1 (W.D.N.C. Sept. 15, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED